In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-2020
NATHANIEL LINDELL,
                                          Plaintiff-Appellant,

                              v.

STEVEN HOUSER, Officer,
WILLIAM SCHULTZ, and
JEFFREY FRIDAY,
                                       Defendants-Appellees.
                        ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 02 C 459—Barbara B. Crabb, Chief Judge.
                        ____________
    ARGUED FEBRUARY 13, 2006—DECIDED APRIL 4, 2006
                    ____________


  Before KANNE, EVANS, and WILLIAMS, Circuit Judges.
   EVANS, Circuit Judge. Wisconsin inmate Nathaniel
Lindell is no stranger to this court. Over the past three
years, we have decided five appeals arising from three
separate civil suits Lindell has brought against prison
officials. See Lindell v. O’Donnell, 135 Fed. Appx. 876 (7th
Cir. 2005) (unpublished order); Lindell v. McCaughtry, 115
Fed. Appx. 872 (7th Cir. 2004) (unpublished order); Lindell
v. Frank, 377 F.3d 655 (7th Cir. 2004); Lindell v. McCallum,
352 F.3d 1107 (7th Cir. 2003); Lindell v. Doe, 35 Fed. Appx.
2                                              No. 04-2020

638 (7th Cir. 2003) (unpublished order). At least two more
are pending. See Lindell v. Huibregtse, Case No. 05-4627
(7th Cir.); Lindell v. Govier, Case No. 05-2772 (7th Cir.).
Most of these cases have involved First-Amendment claims
based on Lindell’s practice of Wotanism (a.k.a. “Odinism” or
“Asatru”), a pagan religion often associated with a
white-supremacist philosophy. See “Developments in the
Law--In the Belly of the Whale: Religious Practice in
Prison,” 115 Harv. L. Rev. 1891, 1903-04 (2002) (discussing
adoption of pagan religions by white supremacist groups).
Now, Lindell turns to the Eighth Amendment, claiming that
Wisconsin’s prison policy of randomly assigning cellmates
placed him in harm’s way.
  In April 1999, Lindell was ordered to share a cell at the
Waupun Correctional Institution with Antoine Delarosa.
For various reasons, the two did not get along. For one
thing, Delarosa was black, and Lindell was an outspoken
white supremacist. For another thing, Delarosa was a
member of the Gangster Disciples, and the word around the
prison was that Lindell had recently assaulted another
member of that gang. According to his complaint, Lindell
“told numerous staff that he and Delarosa . . . were not
getting along due to racial/cultural conflicts.” He asked to
be “moved into another cell by himself or with a prisoner
[he] got along with” in order to avoid the possibility of a
fight. His request was denied. A few days later, tensions
between the two cellmates boiled over—Lindell made a
comment about some music Delarosa was playing and
Delarosa responded by attacking Lindell (this, of course, is
Lindell’s version of the events), punching him in the face.
Adding insult to injury, Lindell then got written up for his
involvement in the fight, which eventually led to a stint in
segregation.
  A similar scene played out in December 2000 when,
despite his ongoing efforts to persuade prison officials not
to house him with nonwhite inmates and others with whom
No. 04-2020                                                      3

he did not get along, Lindell was assigned to a cell with
Darrel Jenkins, who like Delarosa was black and a Gang-
ster Disciple. Lindell again expressed his misgivings to a
prison guard (identified in the complaint only as
“Sgt. Burns”), telling the guard that he “was not supposed
to be put in a two-man cell” and that he “didn’t get along
with blacks.” Finding no documentation of any single-cell
restriction, Sgt. Burns ordered Lindell to go to his assigned
cell or be returned to segregation. Lindell declined segrega-
tion (an ironic term given Lindell’s racial attitude) and went
to the cell. This time a confrontation came more
quickly—within 10 minutes Jenkins went after Lindell
(again, Lindell’s claim), injuring his face and (we cringe to
think of it) biting off his thumbnail. Lindell again got
sanctioned, but this time he was able to get the conduct
report thrown out by a state court.
  Lindell filed a blunderbuss complaint in the district court
naming more than 40 prison officials and employees as
defendants. Weighing in at 55 pages, Lindell’s complaint1
covered a lot of ground but focused primarily on the two
episodes we have just described. He alleged that in double-
celling him with Delarosa and Jenkins, prison officials were
deliberately indifferent to a substantial risk of serious
harm, in violation of the Eighth Amendment. See Farmer v.
Brennan, 511 U.S. 825, 828 (1994). He also alleged that the
medical care he received for his injuries was inadequate
and that the discipline he received was retaliatory, but
those claims are not developed in this appeal, so we will not
discuss them.
  Screening the complaint pursuant to 28 U.S.C. § 1915A,
the district court concluded that although Lindell did not


1
  Lindell’s complaint was probably dismissable for not being
“simple, concise and direct” (see Rule 8(e) of the Federal Rules of
Civil Procedure). District courts should not have to read and
decipher tomes disguised as pleadings.
4                                                No. 04-2020

have a right to be celled with an inmate of a particular race,
or even one with whom he “got along,” his complaint did
state a claim that Sgt. Burns was deliberately indifferent to
a known hazard when he ordered Lindell into the cell with
Jenkins. But eventually, when Sgt. Burns moved for
summary judgment, the court found insufficient evidence of
an Eighth-Amendment violation. There was no evidence
that Jenkins threatened Lindell before the attack or that
Lindell made Sgt. Burns aware of any particular threat
from Jenkins. And although Lindell had previous run-ins
with Gangster Disciples, the most recent one was more than
18 months earlier—too remote to put Sgt. Burns on notice
of any clear and present danger. So the court granted
summary judgment in favor of Sgt. Burns.
  Lindell now argues that there was sufficient evidence
from which a jury could find that Sgt. Burns knew of and
ignored the risk involved in placing Lindell in a cell with
Jenkins—specifically, evidence that Burns knew of Lindell’s
history with the Gangster Disciples and evidence that
Lindell told Burns that he was afraid of Jenkins in particu-
lar. But prison guards are not required to believe every
profession of fear by an inmate. “[P]risoners may object to
potential cellmates in an effort to manipulate assignments,
or out of ignorance; thus although a protest may demon-
strate risk it does not necessarily do so.” Riccardo v.
Rausch, 375 F.3d 521, 527 (7th Cir. 2004). Sgt. Burns may
have had particular cause for skepticism, given Lindell’s
own professed distaste for being housed with blacks and his
claim that he was “not supposed to be put in a two-man
cell” despite the absence of any such restriction in his cell-
placement documentation. And although Burns may have
known of Lindell’s earlier confrontations with the Gangster
Disciples, we agree with the district court that given “[t]he
passage of time”—the year and a half since the earlier
incident—and “the absence of evidence describing specific
threats” from Jenkins or other members of the gang, there
No. 04-2020                                                 5

was no compelling reason for Burns to believe that Lindell
was at serious risk.
  Lindell also argues that the court erred by allowing him
to pursue his Eighth-Amendment claim only in connection
with the December 2000 attack. He insists that he also
stated a claim that prison officials were deliberately
indifferent to his safety when they kept him double-celled
with Delarosa in April 1999 despite the well-known tension
between him and the Gangster Disciples. But according to
Lindell’s complaint, when he told prison officials he wanted
to be moved out from the cell with Delarosa it wasn’t
because of a threatened assault. Rather, he wanted to be
“moved into another cell by himself or with a prisoner [he]
got along with” because he and Delarosa were experiencing
“racial/cultural conflicts.” The court reasonably construed
this part of Lindell’s complaint as asserting a right to be
housed with members of his own race, culture, or tempera-
ment, and correctly concluded that the Constitution created
no such right. Quite the contrary, in fact. See Johnson v.
California, 543 U.S. 499 (2005) (requiring strict scrutiny of
racial segregation of inmates).
  Finally, Lindell argues that the court abused its discre-
tion by refusing to appoint a lawyer to help him prosecute
his case. We don’t doubt that having a lawyer might have
been helpful, but Lindell is as experienced in litigation as
any jailhouse lawyer in our recent memory, and we see
nothing in this case that strikes us as beyond his capacities.
More to the point, as the district court observed, if Lindell
had difficulty prosecuting this case it was largely because
of the other cases he has chosen to pursue at the same
time—each case typically involving dozens of claims against
dozens of defendants and requiring enormous expenditure
of effort by courts, defendants, and Lindell himself. The
court was justified in expecting Lindell to live with the
consequences of his own actions.
6                                               No. 04-2020

    The judgment of the district court is AFFIRMED.

A true Copy:
        Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                     USCA-02-C-0072—4-4-06